i          i      i                                                                     i        i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00648-CV

                                    Daniel GARZA and Lynn Garza,
                                             Appellants

                                                     v.

                                            Jesse FLORES III,
                                                 Appellee

                      From the 79th Judicial District Court, Jim Wells County, Texas
                                     Trial Court No. 09-01-47730CV
                              Honorable Richard C.Terrell, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 9, 2009

DISMISSED FOR WANT OF PROSECUTION

           On October 26, 2009, the trial court clerk filed a notification of late record, stating that the

appellants had failed to pay or make arrangements to pay the fee for preparing the clerk’s record. We,

therefore, ordered appellants to provide written proof to this court within ten days of the date of the

order that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s

fee; or (2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if
                                                                                     04-09-00648-CV

appellants failed to respond within the time provided, this appeal would be dismissed for want of

prosecution. See TEX . R. APP . P. 37.3(b). Appellants failed to respond. Therefore, we dismiss this

appeal for want of prosecution.



                                                      PER CURIAM




                                                -2-